Citation Nr: 0412849	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-18 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to assignment of an increased evaluation for 
status post arthroscopic surgery, right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to assignment of a compensable evaluation for 
bilateral pes planus.

3.  Entitlement to service connection for left knee 
disability.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from July 1982 to January 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Atlanta, Georgia, that, in part, granted service connection 
for status post arthroscopic surgery of the right knee 
assigning a 0 percent evaluation, and granted service 
connection for bilateral pes planus, assigning a 
noncompensable evaluation.  Also in this decision, the RO 
denied service connection for a left knee disability.  In 
November 2003, the RO increased the veteran's disability 
rating for his right knee disability to 10 percent disabling, 
effective from the date of the grant of service connection.


FINDINGS OF FACT

1.  Since the effective date of the grant of service 
connection, the veteran's status post arthroscopic surgery, 
right knee, has been manifested by less than noncompensable 
limitation of motion with pain, and no arthritis, instability 
or subluxation.  

2.  Since the effective date of the grant of service 
connection, the veteran's service connected bilateral pes 
planus has been manifested by complaints of pain, but without 
clinical evidence of pain on manipulation; the weight-bearing 
line is not over or medial to the great toe, nor is there 
inward bowing of the tendo achillis.

3.  The veteran does not have a current left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
10 percent for the veteran's service-connected status post 
arthroscopic surgery, right knee, have not been met at any 
stage from the date of the grant of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, 4.59, 4.71a, and Diagnostic 
Codes 5257, 5260, 5261 (2003).

2.  The criteria for assignment of a compensable evaluation 
for the veteran's service-connected bilateral pes planus have 
not been met at any stage from the date of the grant of 
service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.71a and Diagnostic Code 
5276 (2003). 

3.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal at this time, as all 
notification and development action needed to render a fair 
decision on those claims have been accomplished.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in an August 2002 letter 
that was prior to the February 2003 rating decision on 
appeal.  Accordingly, the requirements the Court set out in 
Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In a letter dated in August 2002 (prior to the 
February 2003 rating decision on appeal), as well as the May 
2003 statement of the case and August 2003 letter, the RO 
informed the appellant of the applicable laws and regulations 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In these documents, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims.  The appellant has been 
afforded the benefit of a VA examination during the appeal 
period, and was provided with the opportunity to attend a 
hearing, which he declined.  The appellant has not indicated, 
and there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, during a February 2003 VA examination, the veteran 
denied receiving any medical care for his knees or feet since 
his retirement from service in January 2003.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claims are ready to 
be considered on the merits.  

II.  Analysis

Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of disability evaluations following an award of service 
connection, the severity of the disabilities at issue are to 
be considered during the entire period from the initial 
assignment of the disability ratings to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Right Knee

Service medical records show that the veteran sustained a 
hyperextension injury to his right knee in April 1994 while 
playing soccer.  He underwent arthroscopic surgery of the 
right knee in 1994.  Findings with respect to the right knee 
during an August 2002 QTC physical were within normal limits 
with normal range of motion.  Specifically, flexion was to 
140 degrees and extension was to 0 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II.  There was no ankylosis and negative 
drawer and McMurry signs.  Also, there was no "Deluca 
Issue" found.  The examiner did not provide a right knee 
diagnosis because he said there was no right knee pathology.  
He opined that the effects on the veteran's daily activity 
would be minimal, but effects on his usual occupation would 
involve some difficulty with more strenuous physical activity 
due to the subjective pain complaints as described.  These 
subjective complaints included a number of orthopedic 
problems in addition to the veteran's right knee.

During a February 2003 VA examination, the veteran reported 
right knee pain when going up or down stairs, squatting or 
carrying heavy weight on his shoulders.  He rated the pain a 
7/10 on the pain scale lasting a few minutes to one day, 
depending on the amount of stair climbing or squatting.  He 
also reported stiffness and lack of endurance.  He denied 
redness, heat, locking, swelling or fatigability.  There were 
no periods of flare-up of the right knee condition.  The 
veteran denied the use of crutches, cane, brace or corrective 
shoes, and had no noted history of dislocation or recurrent 
subluxation.  There was no history of constitutional symptoms 
for inflammatory arthritis.  There was no indication as to 
the effects of the veteran's knee condition on his usual 
occupation since he had not worked since retiring from 
service.  As to his daily activities, the veteran reported 
that his knee disability slowed him down with working around 
the house and he experienced pain with running and bike 
riding.  X-rays of the right knee that were taken by VA in 
September 2003 revealed a normal right knee.  

Since service connection was established, the veteran's 
service-connected status post arthroscopic surgery right knee 
has been evaluated as 10 percent disabling under the 
limitation of motion codes for painful motion.  See 38 C.F.R. 
§4.71a, Diagnostic Codes 5260 and 5261 (2003).
 
Under Code 5260 for limitation of flexion, a 0 percent 
evaluation is warranted for knee flexion limited to 60 
degrees, a 10 percent evaluation is warranted for knee 
flexion limited to 45 degrees and a 20 percent evaluation is 
warranted for knee flexion limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 ( 2003).

For limitation of extension under Code 5261, a 0 percent 
evaluation is warranted for extension limited to 5 degrees, a 
10 percent evaluation is warranted for extension limited to 
10 degrees, and a 20 percent evaluation is warranted for 
extension limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).

Diagnostic Code 5257 refers generally to recurrent 
subluxation or lateral instability.  If the disorder is 
severe, a 30 percent evaluation is warranted, if moderate a 
20 percent evaluation is warranted, and if slight, a 10 
percent evaluation is warranted.  38 C.F.R. § 4.71a. 

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the veteran's right knee 
disability is appropriately rated as 10 percent disabling 
under the limitation of motion code (Diagnostic Code 5261) 
and does not warrant a higher evaluation at any stage since 
the effective date of the grant of service connection, even 
when functional loss due to pain is considered.  This is so 
based on normal or near normal range of motion findings with 
respect to the right knee.  Specifically, the veteran 
demonstrated normal extension of 0 degrees at the inservice 
QTC examination in August 2002 and at the VA examination in 
February 2003.  See 38 C.F.R. § 4.71a, Plate I.  With respect 
to flexion, the veteran demonstrated flexion of 140 degrees 
in August 2002, and of 125 degrees in February 2003.  While 
the most recent finding of 125 degrees flexion in February 
2003 represents a decrease in flexion from the August 2002 
inservice physical, this finding is still commensurate with a 
less than noncompensable rating under Code 5261 based on a 
strict adherence to the rating criteria.  With that in mind, 
the veteran is appropriately rated at 10 percent under Code 
5261 for painful motion.  Such pain is particularly evident 
in the February 2003 VA examination report wherein the 
examiner noted that there was objective evidence of painful 
motion, specifically noting painful motion at 125 degrees 
flexion.  

In sum, the fact that some (albeit, only slight) limitation 
of flexion is shown, together with the veteran's complaints 
of continued pain as reflected in the February 2003 
examination report, the Board finds that the level of 
impairment resulting from the veteran's status post 
arthroscopic surgery, right knee, is comparable to painful 
motion of the right knee, for which a 10 percent evaluation 
under Diagnostic Code 5261 has appropriately been assigned.  
See 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59.  A higher than 10 
percent evaluation for painful motion is simply not warranted 
in view of the slight degree of actual limitation of flexion 
demonstrated. 

Diagnostic Code 5257 does not apply since there is no 
evidence of instability or subluxation of the right knee.  In 
this regard, the February 2003 VA examination report notes no 
history of dislocation or recurrent subluxation, and contains 
findings showing stable medial and lateral collateral 
ligaments and stable anterior and posterior cruciate 
ligaments.

The Board has considered other diagnostic codes in evaluating 
the veteran's right knee disability, but finds that no other 
diagnostic code provides a basis for a rating in excess of 10 
percent on either an alternative or additional basis at any 
point since the effective date of the grant of service 
connection.  In the absence of evidence of disability 
comparable to ankylosis, dislocation of semi-lunar cartilage, 
or impairment of the tibia or fibula, Diagnostic Codes 5256, 
5258, or 5262, respectively, are not applicable.  

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met, in the absence of evidence showing that, 
at any stage since the effective date of the grant of service 
connection, the veteran's status post arthroscopic surgery, 
right knee, has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); warranted frequent periods of hospitalization; 
or otherwise has rendered impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell, 9 Vet. App. at 158-9; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.  

Bilateral Pes Planus

The veteran claims that the severity of his service-connected 
bilateral pes planus warrants a higher disability rating.  
His bilateral pes planus is rated under Diagnostic Code 5276 
for flatfeet.  Under this code, a noncompensable (0 percent) 
rating is warranted for flatfeet that are mild, with symptoms 
relieved by built-up shoe or arch support.  A 10 percent 
rating is warranted for moderate flatfeet, with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  A 30 percent rating is warranted 
for bilateral flat feet that is severe, with objective 
evidence of marked deformity (pronation, abduction, etc), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.

The veteran's service medical records show that in May 2002 
he was seen at a medical facility complaining of bilateral 
flat feet and requesting an arch support.  He said that he 
experienced foot pain occasionally, but never had severe 
pain.  Findings revealed flat arches.  The veteran was 
referred to the brace shop for insoles.  

In August 2002, the veteran underwent a QTC physical where he 
complained of foot stiffness at rest, in addition to pain, 
swelling and fatigue with standing or walking.  Examination 
of the feet and toes did not reveal any painful motion, 
tenderness, edema, or circulatory problems. There was pes 
planus bilaterally, but no other deformity.  Palpation of the 
plantar surface of the feet revealed no tenderness.  The 
Achilles was in good alignment.  There was no pes cavus.  
Dorsiflexion of the toes did not produce any pain and 
dorsiflexion of the ankle joint had "on" limitation.  
Palpation of the metatarsal heads of the toes revealed no 
tenderness.  The veteran required no device for ambulation.
    
During a February 2003 VA examination, the veteran reported 
that he received shoe inserts in service, but that they were 
ineffective.  He complained of constant pain to both feet 
that was worse in the morning, with heavy lifting and when 
going from sitting to standing.  He rated the pain as an 8/10 
on a pain scale and said the pain increased to a 10/10 with 
any type of weight bearing.  He said the pain was primarily 
in the heel area, but that the entire foot was painful with 
flare-ups.  He denied any medical care for the feet since 
service.  He said that his "OTC" (over-the-counter) shoe 
inserts were slightly effective.  He also said he rolled a 
frozen bottle over the bottom of his feet, and performed foot 
exercises.  Findings with respect to each foot revealed 
flattening of longitudinal arch on standing that was warm to 
touch.  There was no edema, pain or tenderness with 
palpation.  There was no hallus valgus and no unusual shoe 
wear pattern.  The veteran had new shoes.  Skin was intact 
without callus formation, breakdown, ulcers, and 
discoloration.  PT pulse was 2+.  DP pulse not palpable.  
Gait was normal without assistive devices.  The veteran was 
able to rise on toes and heels and ambulate.  There was no 
abduction of the forefoot or eversion of the ankle noted.  
There was no curving of the Achilles' tendon.  No forefoot or 
midfoot malalignment was noted.  X-rays of the right and left 
feet were taken in September 2003 revealing slight flattening 
of the feet in the upright position.   

As indicated above, postservice medical evidence consists solely 
of the February 2003 VA examination report.  While the Board 
acknowledges that the veteran does suffer from bilateral pes 
planus which no doubt results in some symptomatology, after 
reviewing the record the Board concludes that the preponderance 
of the evidence is against a finding that the pes planus is more 
than mild in degree at any stage since the date of the grant of 
service connection.  Clinical examination revealed no inward 
bowing of the Achilles tendon, and the weight-bearing line was 
not over or medial to the great toe.  In fact, inservice findings 
in August 2002 revealed that the Achilles was in good alignment 
and postservice findings in September 2003 showed that there was 
no curving of the Achilles' tendon.  Findings in September 2003 
also revealed that there was no forefoot or midfoot malalignment.  
X-rays taken in February 2003 revealed slight flattening of each 
foot in an upright position.  While the veteran has reported 
pain, particularly on use, there have been no clinical findings 
of pain on manipulation.  Specifically, the veteran did not 
demonstrate painful motion during the August 2002 QTC 
examination, and no pain with palpation was elicited during the 
September 2003 postservice examination.  

For the foregoing reasons, the claim must be denied.  The 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  Should the veteran's pes 
planus disability increase in severity in the future, he may 
advance a claim for an increased rating.

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met, in the absence of evidence showing that, 
at any stage since the effective date of the grant of service 
connection, the veteran's bilateral pes planus has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); warranted frequent 
periods of hospitalization; or otherwise has rendered 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 9 Vet. App. 
at 158-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 
227.  

Service Connection for a Left Knee Disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As noted above, Congress has specifically limited entitlement 
to service-connection for instances in which disease or 
injury have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Hence, in the absence of proof of 
a present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the instant case, service medical records show that the 
veteran was treated for "knee pain" in August 1982 and 
November 1983, although it is unclear which knee he was 
treated for.  The assessment rendered in August 1982 was 
chronic knee pain, possibly secondary to strain, and in 
November 1983 he was assessed as having LCL (lateral 
collateral ligament) strain; chondromalacia.  On each 
occasion, the veteran was restricted from running and/or road 
marches for two to three days and was prescribed medication.  
The veteran was subsequently treated specifically for left 
knee pain of two weeks duration in February 1990, at which 
time he denied a history of trauma.  He was assessed as 
having possible knee strain versus ligament pull and was 
prescribed heat and medication.  He was given a three-day 
restriction from marching and jumping and was advised to 
return if the problem persisted.  

During an August 2002 QTC physical, the veteran reported 
injuring his left knee playing football and in basic 
training.  He described locking pain since 1982.  Examination 
of the knees was within normal limits as was range of motion.  
The examiner did not render a diagnosis with respect to the 
veteran's left knee because he said there was no pathology to 
render a diagnosis.  

Postservice medical evidence consists of a single VA 
examination report dated in February 2003.  This examination 
report notes that the veteran had a history of left knee 
pain, but that except for crepitus, the veteran's left knee 
was within normal limits on examination.  The examiner did 
not diagnose the veteran as having a left knee disability.

Thus, while the evidence clearly shows that the veteran was 
treated on at least one occasion in service, if not more, for 
left knee pain, he does not currently have a left knee 
disability.  The last notation from the veteran's service 
medical records with respect to the left knee is the August 
2002 QTC physical report showing that he had no left knee 
pathology and that a left knee diagnosis could not be 
rendered.  Similarly, findings with respect to the veteran's 
left knee during the February 2003 VA examination were within 
normal limits except for crepitus, and a left knee diagnosis 
was not given.  Furthermore, a September 2003 VA x-ray of the 
left knee revealed a normal left knee.  While the Board 
acknowledges that the veteran has complained of left knee 
pain, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  In this case, a medical examiner has not diagnosed 
left knee disability.

Accordingly, the Board must conclude that the clear 
preponderance of evidence is against a finding that the 
veteran has a current left knee disability that was 
manifested during service.  It follows that there is not such 
a state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision as to this issue.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all three issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



